DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.
Claims 1-15 are rejected.
The applicants are requested to begin future claim listings on a new page as required by 37 CFR 121(c)(1).
Claim Interpretation
Claim 9 is no longer interpreted as invoking 35 U.S.C. 112(f) in view of the amendment received 08 February 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 1-15 under 35 U.S.C. 112(b) in the Office action mailed 07 August 2020 is withdrawn in view of the amendment received 08 February 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites iterating for a plurality of individuals a process of identifying an individual, setting a light profile comprising a spectral content and/or intensity of light, 
Independent claim 9 recites an apparatus that selects a light profile, considers a database comprising genomic data of a plurality of individuals, generates a data set comprising a light profile to which an individual is exposed, genomic data of the individual, and data of a health condition and/or the behavior of the individual, which but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Dependent claim 2 further recites a mental process of generating a data set comprising the time the individual is exposed to the light profile. Dependent claim 3 further recites a mental process of generating a data set comprising the duration the individual is exposed to the light profile. Dependent claim 4 further recites a mental process of generating a data set comprising a plurality of light profiles to which the individual is exposed. Dependent claim 5 further recites a mental process of generating a data set comprising the times the individual is exposed to the plurality of light profiles. Dependent claim 6 further recites a mental process of generating a data set comprising the durations the individual is exposed to the plurality of light profiles. Dependent claim 7 further recites a mental process of selecting from a set of predetermined light profiles. Dependent claim 13 further recites a mental process of determining the time the individual is exposed to the light profile. Dependent claim 14 further recites a mental process of determining the duration the individual is exposed to the light profile. Dependent claim 15 further recites a mental process of considering a database that includes genomic data and health data of an individual.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of claims 1 and 4 of exposing an individual to a light profile and sensing data pertaining to a health condition and/or a behavior of the individual, and the additional element of an adjustable light source adjustable in spectral content and/or intensity, a first sensor to identify an individual, and a second sensor to sense data pertaining to a health condition and/or a behavior of an individual in claim 9 is conventional as shown in the references discussed below.
Butler et al. (US 2004/0008523) shows treatment of a patient with light therapy and recording progress by use of a camera. An adjustable light is shown in paragraphs 21, 22, 32, and 33. A camera used to determine response to the light therapy is shown in paragraphs 26, 28, and 55-63.
Olds et al. (US 2013/0301034) shows monitoring levels of light exposure in a patient in the abstract and throughout.
Chen et al. (US 2006/0064144) shows an adjustable light device for light therapy in the abstract and throughout.
Livingston et al. (US 2016/0175610) shows an apparatus for and method of providing UV light exposure to a patient and measurement of UV dose at paragraphs 2, 11, 14, and 38-41.
The additional element of storing data in claims 1 and 9 is a conventional computer process. The additional element of a computer in claim 9 is a generic computer that is conventional.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element of an embodiment of claim 8 of sensing a hormone level is conventional as shown in Nathan et al. (Neuropsychopharmacology vol. 21, pages 408-413 (1999)) and Brainard et al. (Annals of the New York Academy of Sciences vol. 453, pages 376-378 (1985)). Nathan et al. shows in the abstract and throughout that low light affects patients with affective disorder and suppresses melatonin levels. Nathan et al. shows analysis of melatonin levels on page 409.  Brainard et al. shows on page 376 that exposing patients to light suppresses melatonin levels. The additional element of an embodiment of claim 8 of sensing a movement pattern is conventional as shown in Olds et al. Olds et al. shows monitoring of movement patterns using an accelerometer in paragraph 70.
The additional element of claim 10 of a sensor that can both identify an individual and sense data pertaining to a health condition and/or a behavior of an individual is conventional. Olds et al. and Livingston et al. discussed above shows that a sensor that senses data pertaining to a health condition and/or a behavior of an individual is conventional. The additional element of a first sensor that identifies an individual in claim 10 is conventional, and a first sensor that identifies an individual that is a camera in claim 11 is also shown to be conventional in Gillam et al and Diaz-Cortes. Gillam et al. (US Patent No. 9,536,046) shows in the abstract and columns 1-2 a camera used for patient identification. Diaz-Cortes (US 2011/0153341) shows a camera used for patient identification in the abstract and at least paragraphs 6 and 19.
The additional element of an embodiment of claim 12 of a second sensor that measures pulse rate is conventional as shown in the following references. Kirenko (US 2016/0331991) shows a light therapy device comprising a camera that measures the pulse rate of a subject using remote photoplethysmography. Verkruysse et al. (Optics Express vol. 13 pages 21434-21445 (2008)) shows in the abstract and throughout a process and apparatus for remote photoplethysmography. Verkruysse et al. shows a camera used to collect the data on page 21436.
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive. The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims.
The applicants remarks do not distinguish between the limitations of the additional elements and the limitations of the recited abstract idea, which limitations are discussed and contrasted in the above rejection. An unconventional additional element or an unconventional combination of additional elements may indicate significantly more than the recited judicial exception. Novelty or nonobviousness of limitations within the recited abstract idea does not result in a claim that comprises significantly more than a judicial exception.
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.
	The applicants do not provide reasoning or evidence that the limitations of the recited mental process are not practical to perform in the mind. The Applicants do not provide evidence why the additional elements are not routine and conventional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0064144) in view of Olds et al. (US 2013/0301034) in view of Roecklein et al. (Journal of Affective Disorders vol. 114, pages 279-285 (2009)) in view of Krishnamoorthy et al. (Journal of Cardiovascular Translational Research vol. 7, pages 692-700 (2014))
Independent claim 1 recites iterating for a plurality of individuals a process of identifying an individual, setting an adjustable light source using a light profile comprising a spectral content and/or intensity of light, exposing the individual to the specific light profile, sensing data pertaining to a health condition and/or a behavior of the individual, generating a data set comprising the light profile, genomic data of the individual, and data pertaining to a health condition and/or behavior of the individual while being exposed to the light profile, and storing the data in a database. Dependent claim 2 further recites generating a data set comprising the time the individual is exposed to the light profile. Dependent claim 3 further recites generating a data set comprising the duration the individual is exposed to the light profile. Dependent claim 4 further recites exposing the individual to different light profiles and generating a data set comprising a plurality of light profiles to which the individual is exposed. Dependent claim 5 further recites generating a data set comprising the times the individual is exposed to the plurality of light profiles. Dependent claim 6 further recites generating a data set comprising the durations the individual is exposed to the plurality of light profiles. Dependent claim 7 further recites selecting from a set of predetermined light profiles. Dependent claim 8 further recites an embodiment of sensing a movement pattern. 
Chen et al. shows a condition termed seasonal affective disorder (SAD) for which light therapy is an effective treatment in paragraphs 3-4. Chen et al. shows an adjustable light device for light therapy in paragraphs 15-16, 30-33, and 43-46 whose light output can be controlled by a signal processing circuit that accesses memory comprising modes (equivalent to the claimed light profiles) that control the light output. Chen et al. shows that different profiles such as sunrise and sunset profiles can be programmed for the light device at paragraphs 30-32. Profiles that control light spectra is shown in paragraph 55. A memory storing the profiles is shown in paragraph 52.
Chen et al. does not show sensing data pertaining to a health condition and/or a behavior of the individual, generating a data set comprising the light profile, genomic data of the individual, and data pertaining to a health condition and/or behavior of the individual while being exposed to the light profile, times and durations of exposure to a light profile, and storing the data in a database. Chen et al. does not show sensing a movement pattern of the individual. Chen et al. does not discuss iterating the process to a plurality of individuals.
Olds et al. shows a light monitoring system comprising a light monitor and computer used to monitor light therapy levels useful for integrating the amount of light an individual received during light therapy at paragraphs 2-9. Further details of the light monitor components are shown in paragraph 33. Use of the monitor in treating seasonal disorders is discussed in paragraph 60. Time stamps of light exposure are stored in a database in paragraph 68. The integrated amount of exposure and time of day of the exposure is recorded at paragraph 77. Olds et al. shows use of melatonin to aid in light therapy treatment of disorders in paragraph 69. Monitoring of movement patterns using an accelerometer is shown in paragraph 70. Uploading data to a medical provider is shown in paragraphs 80 and 95. Olds et al. discusses use of the system for a plurality of individuals at paragraph 60 and a plurality of users at paragraph 78.
Roecklein et al. shows in the abstract that melanopsin plays a role in seasonal affective disorder (SAD) and that a mutation in the melanopsin gene correlates with the presence of SAD in patients.
Krishnamoorthy et al. shows in the abstract electronic health records that comprise genomic and phenotypic data for patients (termed eMERGE). Krishnamoorthy et al. shows on page 694 integrating genomic data and an electronic health record. Krishnamoorthy et al. shows that such health records can be used to conduct genome wide association studies (GWAS) to link phenotypes and gene variants such as single nucleotide polymorphisms (SNPs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and apparatus of Chen et al. to comprise an apparatus comprising a light sensor as shown in Olds et al. to measure the amount of light an individual is receiving to generate data regarding the amount of light an individual receives in light therapy for downloading to a medical provider so that the light therapy can be monitored by the medical provider as shown in Olds et al. It would have been further obvious to record time and duration data of different profiles because Chen et al. provides guidance to run different profiles as needed. It would have been further obvious to include genomic data in the database of the individual because Roecklein et al. shows that genetic variants can have an effect on the presence of SAD and Krishnamoorthy et al. shows that electronic health records have advantages for clinical studies if the records include genomic data of the individual. It would have been further obvious to sense a movement pattern because Olds et al. provides guidance to sense additional data of the individual such as movement pattern using an accelerometer. It would have been further obvious to iterate the process so that more individuals could benefit from the process, and because Olds et al. discusses use of light therapy by a plurality of users or individuals.
Claims 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Olds et al. in view of Roecklein et al. in view of Krishnamoorthy et al. as applied to claims 1-8 above, and further in view of Diaz-Cortes (US 2011/0153341)
Independent claim 9 recites an apparatus comprising an adjustable light source adjustable in spectral content and/or intensity, a first sensor to identify an individual, a second sensor to sense data pertaining to a health condition and/or a behavior of an individual, a computer that selects a light profile, considers a database comprising genomic data of a plurality of individuals, and generates a data set comprising a light profile to which an individual is exposed, considers genomic data of the individual and data of a health condition and/or the behavior of the individual, and stores the data. Dependent claim 11 recites a first sensor that identifies an individual that is a camera. Dependent claim 13 further recites determining the time the individual is exposed to the light profile. Dependent claim 14 further recites determining the duration the individual is exposed to the light profile. Dependent claim 15 further recites considering a database that includes genomic data and health data of an individual.
	Chen et al. in view of Olds et al. in view of Roecklein et al. in view of Krishnamoorthy et al. as applied to claims 1-8 above does not show a sensor that identifies an individual.
Diaz-Cortes shows a camera used for patient identification in the abstract and at least paragraphs 6 and 19. Diaz-Cortes provides guidance that correct patient identification is important for good clinical practice at paragraphs 4, 5, and 15.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chen et al. in view of Olds et al. in view of Roecklein et al. in view of Krishnamoorthy et al. as applied to claims 1-8 above by including a camera to identify the individual because Diaz-Cortes shows such an apparatus and provides guidance that proper identification of a patient is important for good clinical practice. 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Olds et al. in view of Roecklein et al. in view of Krishnamoorthy et al. as applied to claims 1-8 above, and further in view of Diaz-Cortes as applied to claims 9, 11, and 13-15 above, and further in view of Kirenko (US 2016/0331991).
Dependent claim 10 further recites a sensor that can both identify an individual and sense data pertaining to a health condition and/or a behavior of an individual. An embodiment of claim 12 recites a second sensor that measures pulse rate.
Kirenko shows a light therapy device comprising a camera that measures the pulse rate of a subject using remote photoplethysmography.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chen et al. in view of Olds et al. in view of Roecklein et al. in view of Krishnamoorthy et al. as applied to claims 1-8 above, and further in view of Diaz-Cortes as applied to claims 9, 11, and 13-15 above by incorporating a camera that measures the pulse rate of a subject using remote photoplethysmography because Kirenko provides guidance to use such a device to measure pulse rage while performing light therapy.
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The applicants state the light sensor limitation of claim 1 is not a technical or recited feature or effect of claim 1. Although the claim does not recite a light sensor the claim recites “while exposing the individual user for the specific light profile, sensing data pertaining to a health condition and/or a behavior of the individual user”, an embodiment of which is a light sensor that senses the exposure of the user to light as discussed in the specification at pages 15-16. Olds et al. shows use of a light sensor to monitor a health condition of a user as discussed in the above rejection.
	The applicants state the limitation of generating a database of light profiles is not obvious over the applied references. The argument is not persuasive because Chen et al. shows memory comprising a light profile, Olds et al. shores light profiles of a user and uploads data to a medical provider, and Krishnamoorthy et al. shows electronic health records of patient data.
	The applicants state the limitation of iterating the process for a plurality of users is nonobvious. The argument is not persuasive because iteration of the process is obvious. The rejection rationale has been modified to explain the obviousness of performing the process on a plurality of users.
	The applicants state the combination of references does not make obvious sensing of a health condition and/or behavior of an individual. The applicants state that Chen et al. provides guidance that the user should remain stationary which is not combinable with the motion sensor of Olds et al. The argument is not persuasive because Chen et al. at paragraph 46 does not teach away from movement by the user and merely provides guidance that the light should be exposed to the user’s face. It would be obvious to modify the process of Chen et al. by use of the motion sensor of Olds et al. because Olds et al. provides guidance to allows for user movement to allow for sensing activity which correlates with depression. It is further noted that Olds et al. provides guidance in paragraph 61 to use a light source comprising a series of lights arranged in a half circle arch that is compatible with maintaining light exposure during movement by the user.
	The applicants state the cited combination of references does not make obvious saving data pertaining to a health condition to a database. As noted in the above response and in the rejection the cited references show a database of light profiles, uploading such data to a medical provider, and electronic health records of patient data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631